DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 Information Disclosure Statement
3.	The information disclosure statements submitted on December 23, 2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Response to Amendment
4.	The amendments to the claims field on November 1, 2021 have been fully considered and are sufficient to overcome the outstanding rejection.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  the claimed products are novel and nonobvious over the prior art.  The point of novelty is the requirement that at least one of X1-X4, R1-R11 or Y1-Y9 are or comprise deuterium with the deuterium isotope content in the deuterated position of more than 50%.  The closest 
    PNG
    media_image1.png
    103
    163
    media_image1.png
    Greyscale
.  The compound does not meet the limitation of at least one of X1-X4, R1-R11 or Y1-Y9 are or comprise deuterium with the deuterium isotope content in the deuterated position of more than 50%.  Neither the reference nor the state of the art teach or suggest making the structural modification to arrive at the instant claims.  The references of RN 2227319-08-4 and WO2018096525 teach compounds of 
    PNG
    media_image2.png
    90
    316
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    213
    146
    media_image3.png
    Greyscale
, respectively.  However, the references have a date of June 21, 2018 and May 31, 2018 (publication date of WO2018096525) and March 27, 2018 (filing date of WO2018096525) and do not qualify as prior art against the instant claims which have a date of January 16, 2018.  Support for the claimed processes can be found in the specification and in the knowledge in the state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626